DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4, 5, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4: The phrase “the segment between 0.3-0.7 L and 1 L in downstream direction forms a reaction zone” is indefinite as the endpoints of the reaction zone are not clearly defined. Is the claim intended to require that the reaction zone comprises two segments, one at the outlet valve (i.e., 1 L) and one spanning the length of the extruder (L) from 0.3 L to 0.7 L? Or is it intended to state that there is a single segment ending at the outlet (i.e., 1 L) and started at some undefined point somewhere between points 0.3 l and 0.7 L?
Regarding claim 5: A Markush grouping is a closed list of alternatives. The recitation of an open list of alternatives in a Markush grouping is indefinite, as it is unclear what other alternatives are intended to be encompassed by the claim (MPEP § 2173.05(h)(I)). Note that claim 5 as written utilizes the open language “including” in the phrases “dialkyl peroxides including”, “cyclic peroxides including”, and “hydroperoxides including”. As currently written, it is unclear whether claim 5 is intended to require the use of at least one of the specific chemicals listed, or if the claim is intended to read on any compound that falls within the scope of the generic terms dialkyl peroxides, cyclic peroxides, and hydroperoxides.
Regarding claim 14: The phrase “especially for example” in the definition of variable R3 renders the claim indefinite, as it is unclear whether the R3 is required to correspond to the formula following this phrase.
Regarding claim 20: The phrase “in particular” renders the claim indefinite, as it is unclear if the invention is required to contain one of the specific named chemicals. 

Claims 7 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 7 depends from claim 1, and states that the radical initiator composition is added in an amount from 0.005 to 1% by weight. Note, however, that the parent claim states that the minimum amount of initiator composition is 0.01% by weight. Claim 7 therefore impermissibly broadens the scope of the parent claim to read on processes wherein the amount of initiator is less than 0.01%.
Regarding claim 20: Claim 20 depends from claim 14, and states that the polar monomer is chosen from recited species; however, it is noted that some of the recited species do not fall within the scope of the parent claim.
 As currently written, claim 14 states that the polar monomer is either a C3-C8 α, β-unsaturated carboxylic acid or a compound corresponding to Formula 1. Note that maleic anhydride, itaconic anhydride, and methacrylic anhydrides do not contain carboxylic acid groups and therefore do not fall within the scope of the α, β-unsaturated carboxylic acid of the parent claim. Furthermore, none of these compounds corresponds to claimed formula 1. Maleic anhydride and itaconic anhydride are cyclic structures, and the structure of methacrylic anhydride does not have a terminal group corresponding to claimed variable R4. Claim 14 therefore impermissible broadens the scope of the parent claim to 3-C8 α, β-unsaturated carboxylic acid or compounds corresponding to Formula 1.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9-11, 13-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demirors et al, WO2017/132338.
Demirors discloses a process of making a maleic anhydride-grafted ethylene (co)polymer, wherein the grafting is performed in an extruder (for claims 1, 9) depicted in the following figure (Page 27, line 22 to Page 28, line 24; Figure 1).

    PNG
    media_image1.png
    174
    891
    media_image1.png
    Greyscale

As depicted in the figure, the ethylene (co)polymer is introduced into the extruder at the resin feed site. Maleic anhydride (MAH) and a radical initiator composition (for claim 1) are then added to the ethylene (co)polymer in the extruder (for claim 1). Example IE2 of 
Regarding the claimed polyethylene: ENGAGE 8200 is an ethylene/octene elastomer characterized by a melt index (190 C, 2.146 kg) of 5.0 g/10 min (for claim 1) and a density of 0.870 g/cm3 (Page 26, lines 25-28). ENGAGE 8200 therefore corresponds to the claimed polyethylene which is a linear low density polyethylene (LLDPE) (for claims 1, 10, 16). Additionally, note that the prior art example is performed using only ENGAGE 8200-i.e., the prior art example was performed using an ethylene (co)polymer comprising 100% by weight LLDPE (for claims 11, 17).
Regarding the claimed polar monomer: As noted above, the prior art process is performed using maleic anhydride, corresponding to the claimed polar monomer (for claims 1, 15).
Regarding the claimed initiator: As reported in Table 6, the prior art initiator composition comprises Luperox® 101, which is a commercially available 2,5-bis(t-butylperoxy)-2,5-dimethylhexane (see the attached product specification sheet). This corresponds to the claimed dialkyl peroxide (for claim 5).
Furthermore, Demirors teaches that the initiators were added in barrel 5, where the temperature was 200 °C (for claim 3) (Table 2; Page lines). Based on the Arrhenius factor (1.68E16) and Activation Energy (155.49 kJ/mol) (see page 13 of the attached chart from www.neochemical.kz), an ordinary artisan can calculate from the recited equation 
Regarding claims 14, 19, 20: Demirors teaches the use of maleic acid as the functionalization agent (Page 14, line 29), corresponding to the claimed polar monomer which is a carboxylic acid (for claims 14, 20). Additionally, note that claim 19 does not contain any language that requires the polar monomer to correspond to recited Formula 1; the prior art use of maleic acid therefore corresponds to the claimed invention when the polar monomer is a carboxylic acid (for claim 19).

Claims 1, 2, 5-7, 9-11, 13, 14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schreurs et al, WO2017/114614.
Example 1 of Schreurs (Page 20; Table 4) discloses the production of a graft modified polyethylene , wherein the grafting reaction was performed in an extruder (for claim 1). The prior art process comprised the steps of introducing a LLDPE at a first inlet point, followed by the addition of polar monomer and a radical initiator composition at points downstream from said first inlet point. The prior art process therefore corresponds to the claimed addition of polar monomer and initiator composition to molten polymer in the extruder (for claims 1, 9).
Regarding the claimed polyethylene: The process of the prior art example was performed using a LLDPE characterized by a density of 0.924 g/cm3
Regarding the claimed polar monomer: The prior art example was performed using 1% by weight (for claims 13, 18) dimethylaminoethyl methacrylate as the polar monomer. Note that this compound corresponds to claimed formula 1 when R1 is a –CH3 group, R3 is a C2 linear alkyl group, R4 is –N(CH3)2, m is 0, and n is 1 (for claims 14, 19).
Regarding the claimed initiator composition: The prior art example was performed using 0.23% by weight (for claims 1, 7) 2,5-bis(t-butylperoxy)-2,5-dimethylhexane, corresponding to the claimed initiator (for claims 1, 5). The initiator composition was added as a solution in decane (for claim 6). Further note that the temperature at the point of peroxide addition was 170 °C, at which point the initiator is calculated to have a half-life of about 8 seconds (for claim 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Demirors et al, WO2017/132338.
As discussed earlier in this Action, Demirors discloses a process of functionalizing an ethylene (co)polymer via reactive extrusion, wherein said process comprises the step of adding a polar monomer such as maleic anhydride and a radical initiator composition to the ethylene (co)polymer in an extruder. Demirors teaches that the amount of the functionalization agent is ≥ 0.5% by weight (page 17, lines 12-14), overlapping the claimed range (for claim 18). The prior art grafting reaction can be performed at a temperature in the range of 100 to 300 C (Page 4, lines 7-11), overlapping the claimed range (for claim 12).
The prior art does not particularly point to a process defined by the claimed parameters.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "The normal desire of scientists or artisans to improve on what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”; see In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  (MPEP § 2144.05). As noted above, the prior art ranges overlap the claimed ranges. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to perform the .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Demirors et al, WO2017/132338 as applied to claim 1 above, and further in view of Ohmori et al, US3928497.
As discussed earlier in this Action, Demirors discloses a process of functionalizing an ethylene (co)polymer via reactive extrusion, wherein said process comprises the step of adding a polar monomer such as maleic anhydride and a radical initiator composition to the ethylene (co)polymer in an extruder. Said initiator composition comprises a combination of a carbon-carbon (C-C) radical generator and a non C-C radical generator (abstract).
Demirors is silent regarding the use of an initiator having the claimed half life time at 150 °C.
Ohmori discloses a process of graft modifying ethylene (co)polymers, wherein said process comprises contacting said ethylene (co)polymer with a graft polymerizable monomer such as maleic anhydride and a radical generator such as cumyl hydroperoxide (abstract; Column 3, lines 7-10 and 20-24). Based on its activation energy (132.56 kJ/mol) and Arrhenius factor (1.15E12) (see page 14 of the attached chart from www.neochemical.kz), it is calculated that cumyl hydroperoxide has a half-life at 150 °C of about 13927 seconds (i.e., 232 minutes (for claim 8).
Demirors and Ohmori are both directed towards the same field of endeavor-i.e., the graft modification of ethylene (co)polymers with monomers such as maleic anhydride . 

Claim 3, 4, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schreurs et al, WO2017/114614.
As discussed earlier in this Action, Schreurs discloses the production of a graft modified polyethylene, wherein the grafting reaction is performed by adding a polymer monomer and an initiator composition to the (co)polymer in an extruder. Said initiator may be cumyl hydroperoxide (for claim 8) (page 8, line 22). Said initiator may be added at a temperature in the range of 170 to 250 °C, overlapping the claimed range (for claims 3, 4, 12) (page 16, lines 13-14).
The prior art does not particularly point to a process defined by the claimed parameters.
As noted above, the prior art ranges overlap the claimed ranges. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to In re Wertheim, In re Woodruff, and In re Peterson cited earlier in this Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/JEFFREY S LENIHAN/Examiner, Art Unit 1765   

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765